United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, W. WABASH
STATION, Evansville, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1092
Issued: December 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 29, 2011 appellant filed a timely appeal of a November 18, 2010 and
March 16, 2011 Office of Workers’ Compensation Programs’ merit decisions. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a recurrence of disability on October 30, 2009; and (2) whether appellant met her
burden of proof to establish that she was disabled for the period July 30, 2010 to
February 11, 2011.
On appeal, appellant alleged that OWCP’s decision contained factual errors.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 19, 2007 appellant, then a 52-year-old rural carrier, filed a traumatic injury
claim alleging that she injured her left arm lowering a heavy box onto a porch on
January 17, 2007. OWCP assigned File No. xxxxxx709 and accepted a left shoulder strain.
Dr. Glenn T. Johnson, II, an orthopedic surgeon, released appellant to full-duty work on
January 17, 2007. On January 29, 2007 he examined her and stated that she could work without
restrictions. Dr. Johnson completed a report on February 26, 2007 and noted that appellant
reported that her shoulder was feeling better. He noted that she was performing her regular
work, but was having the steering wheel moved to the other side of her car. Appellant filed a
notice of recurrence of disability on October 3, 2009 alleging that on January 30, 2007 her left
shoulder pain recurred. OWCP accepted her claim for left shoulder sprain on October 8, 2009.
In a letter dated October 8, 2009, OWCP requested information from appellant informed
her that her claim was open for medical treatment and advised her to file a claim for
compensation for wage loss.
Dr. Johnson completed notes on October 1 and November 5, 2009 and stated that
appellant’s left shoulder had no evidence of a rotator cuff tear, but mild joint arthrosis. He also
diagnosed carpal tunnel syndrome. On June 7, 2010 Dr. Johnson noted appellant’s diagnoses of
bilateral carpal tunnel releases and left shoulder pain. He diagnosed impingement syndrome left
shoulder on July 15, 2010. Dr. Johnson recommended shoulder arthroscopy and acromioplasty.
Appellant filed a second notice of recurrence of disability on July 28, 2010 alleging a
recurrence of disability of the January 17, 2007 shoulder injury and noting that she had
undergone carpal tunnel surgery on both hands. In a letter dated July 30, 2010, OWCP requested
additional factual and medical information from her regarding her claimed recurrence.
The employing establishment responded on July 30, 2010 and stated that appellant had
been off work for several months due to another accepted claim for bilateral carpal tunnel
syndrome. The employing establishment noted that she returned to work with no restrictions due
to carpal tunnel syndrome on July 28, 2010 and filed a claim for recurrence of disability on that
date.
Appellant responded and stated that she sought medical treatment for her left shoulder on
October 30, 2009 because of pain. She stated that she required surgery. Appellant filed a claim
for compensation requesting compensation from July 28, 2010.
In a report dated October 10, 2010, Dr. Johnson noted appellant’s history of left shoulder
injury and noted that she had cased, hauled and delivered over 200 pounds of mail daily, pulling
mail bundles over the seat, delivering parcels weighing up to 75 pounds, driving on the right
hand side of her car, steering and shifting for approximately 65 miles every day using her left
arm. He stated that based on his examination of her she had pain with rotator cuff strength
testing, pain with impingement testing and she was precluded from performing her normal job.
Dr. Johnson stated that appellant could lift less than 10 pounds and could not perform her dateof-injury position.

2

In a decision dated November 18, 2010, OWCP denied appellant’s claim for recurrence
of her left shoulder sprain. It found that she had implicated new employment factors for a new
occupational disease claim for her left shoulder condition.
On November 29, 2010 appellant filed an occupational disease claim alleging that she
developed left rotator cuff tendinitis and impingement with pain as a result of her employment
duties of driving and gathering mail from the back seat with her left arm. OWCP assigned File
No. xxxxxx183 with File No. xxxxxx709 as the Master File No.
OWCP completed a letter dated December 15, 2010 and requested that appellant provide
additional medical evidence regarding her left shoulder condition. Dr. Johnson completed a
report on December 27, 2010 and stated that her occupation was the major contributing factor to
her rotator cuff injury. He again recommended surgery.
By decision dated January 14, 2011, OWCP accepted appellant’s claim for impingement
syndrome of the left shoulder and left shoulder tendinitis.
Appellant filed claims for compensation beginning on October 26, 2009. OWCP
authorized compensation benefits from November 2, 2009 through January 11, 2010. It notified
appellant on February 1 and 15, 2011 that there was insufficient medical evidence to support
total disability from July 28 through December 3, 2010. OWCP requested additional medical
evidence.
Dr. Johnson submitted a note dated March 1, 2011 and recommended surgery to
appellant’s conditions of pain left shoulder, impingement syndrome left shoulder, rotator cuff
and tendinitis left shoulder.
By decision dated March 16, 2011, OWCP denied appellant’s claim for compensation for
the period July 28, 2010 to February 11, 2011 on the grounds that the medical evidence was not
sufficient to establish that she was totally disabled due to her accepted conditions beginning
July 28, 2010.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.2
A claimant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her recurrence of disability and an employment

2

20 C.F.R. § 10.5(x).

3

injury.3 This burden includes the necessity of furnishing medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to employment factors and supports that conclusion with
sound medical reasoning.4
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left shoulder strain as a result of her
January 17, 2007 employment injury. Appellant returned to full duty and then stopped work due
to her accepted condition of bilateral carpal tunnel in a separate claim. Dr. Johnson released her
to return to work on July 28, 2010 with no restrictions due carpal tunnel syndrome. Appellant
returned to work and filed a recurrence of disability alleging that she was totally disabled from
that date due to her accepted left shoulder strain.
Dr. Johnson completed a narrative report on October 10, 2010. He listed appellant’s
employment duties of casing, hauling and delivering over 200 pounds of mail daily, as well as
pulling mail bundles over the seat, delivering parcels weighing up to 75 pounds, driving on the
right hand side of her car and steering and shifting for approximately 65 miles every day with her
left arm. Dr. Johnson advised that these actives contributed to her left shoulder condition. Based
on his examination, appellant had pain with rotator cuff strength testing, pain with impingement
testing and was precluded from performing her normal job. Dr. Johnson stated that appellant
could lift less than 10 pounds and could not perform her date-of-injury position.
This report does not establish a causal relationship between appellant’s accepted left
shoulder strain in 2007 and her current shoulder condition. Rather, Dr. Johnson attributed her
left shoulder condition to the daily occupational duties of her position as a rural mail carrier.
These constitute new employment exposures rather than spontaneous recurrence and may be the
basic for a new occupational claim. There is no other medical evidence in the record supporting
that appellant’s left shoulder condition in 2009 was due to her accepted left shoulder strain. The
Board finds that she failed to meet her burden of proof in establishing a causal relationship
between her accepted condition and her current condition or disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.6 The term disability is
3

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-9 (1982).

4

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

5 U.S.C. §§ 8101-8193.

6

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.7
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.8 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.9 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.10
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.11 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.12 Neither the fact that
a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.13
ANALYSIS -- ISSUE 2
Appellant filed a claim alleging that she had developed left shoulder conditions as a result
of her employment duties. OWCP accepted this claim for impingement syndrome of the left
shoulder and left shoulder tendinitis based on the reports from Dr. Johnson. Appellant filed
claims for compensation requesting wage-loss compensation from July 28, 2010 due to her
7

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
8

See Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Id.

10

Id.

11

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

Leslie C. Moore, 52 ECAB 132 (2000).

13

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

accepted shoulder conditions. The Board finds that the medical evidence in the record is not
sufficient to establish that she was totally disabled due to her accepted left shoulder conditions
beginning on July 28, 2010.
The medical evidence consists of reports from Dr. Johnson. On July 15, 2010 he
diagnosed impingement syndrome left shoulder and recommended shoulder arthroscopy and
acromioplasty. Dr. Johnson did not address appellant’s ability to work or provide any work
restrictions in this note. Without an opinion that appellant was totally disabled, this note is not
sufficient to establish her entitlement to compensation.
In his October 10, 2010 report, Dr. Johnson provided a diagnosis of appellant’s left
shoulder condition and attributed these conditions to her employment duties. However, he
indicated that, while she could not perform her date-of-injury position, she could lift up to 10
pounds and was therefore not totally disabled. This report did not support appellant’s claim for
total disability and cannot establish her entitlement to compensation benefits.
The record does not contain medical evidence establishing that appellant was totally
disabled for work beginning in July 2010. In fact, the medical evidence consisting of
Dr. Johnson’s reports indicate that in October 2010 she was capable of performing light-duty
work. The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that she was totally disabled beginning in July 2010 due to her accepted shoulder
conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing a
recurrence of disability causally related to her January 17, 2007 employment injury. The Board
further finds that she has not submitted the necessary medical opinion evidence to establish that
she was disabled beginning on July 28, 2010 due to her accepted left shoulder conditions.

6

ORDER
IT IS HEREBY ORDERED THAT March 16, 2011 and November 18, 2010 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 14, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

